[Cite as Columbus Bar Assn. v. Linnen, 138 Ohio St. 3d 1292, 2014-Ohio-913.]




                     COLUMBUS BAR ASSOCIATION v. LINNEN.
[Cite as Columbus Bar Assn. v. Linnen, 138 Ohio St. 3d 1292, 2014-Ohio-913.]
   (No. 2006-0443—Submitted February 26, 2014—Decided March 17, 2014.)
                          ON PETITION FOR REINSTATEMENT.
                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
February 22, 2013, of a petition for reinstatement by respondent, Stephen P.
Linnen, Attorney Registration No. 0071290. In accordance with Gov.Bar R.
V(10)(F), respondent’s petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on December 16, 2013, recommending that respondent be reinstated to
the practice of law in Ohio, subject to conditions. No objections to the final
report were filed.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Stephen P.
Linnen, last known address in Columbus, Ohio, is reinstated to the practice of law
in Ohio, subject to the conditions that respondent shall (1) serve a period of
monitored probation for three years, with a monitor assigned by relator, (2) enter
into a new three-year contract with the Ohio Lawyers Assistance Program
(“OLAP”), (3) fulfill all recommendations of OLAP, including counseling,
treatment, and participation in a 12-step program, and (4) refrain from any illegal
conduct.
        {¶ 3} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent’s probationary period, relator shall
                             SUPREME COURT OF OHIO




file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 4} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
        {¶ 5} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $4,281.04, less the deposit of $500, for a
total balance due of $3,781.04, payable by cashier’s check or money order by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection and respondent may be
found in contempt and suspended until all costs and accrued interest are paid in
full.
        {¶ 6} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if after the date of
this order, the Clients’ Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients’ Security Fund within 90 days of the notice of that award.
                               January Term, 2014




       {¶ 7} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Sup.R. 44
through 47, which govern access to court records.
       {¶ 8} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                          ________________________




                                          3